Title: To James Madison from William Eaton, 9 October 1802
From: Eaton, William
To: Madison, James


Sir,
Tunis 9. Oct. 1802
The original letter of which the cipher, enclosure A. is a translated copy I forwarded by Captain Bounds on the 14th. ult. Its stile is indicative of a resolution in the author not to receive a negative. Other communications went forward by the same occasion too voluminous to be reduced to cipher. A recapitulation of some of the facts may be trusted to a precarious conveyance, together with additional occurrences since that date.
On the 28th. Aug. arrived from Algiers two French line of battle ships, a corvette and brig—Departed 19th. ult. having amicably adjusted affairs here, as at Algiers. The Admiral carried, as an expression of this Bey’s consideration for the first Consul, three lions, twelve horses and other presents. And a few days after his departure, the Commissary General is said to have received from the Bey a compliment of a tiskery for one thousand caffices of wheat; value at market fifteen thousand dollars of spain.
The French Government has lately presented the Bashaw of Tripoli a cruiser of ten guns. France has nothing to hope and less to fear from Tripoli; why then this gratuity at this peculiar moment?
The Danish Commodore Koefoed has again, this summer, negociated a peace with Tripoli under the guns of the United States; and Stipulated that the Danish Consul shall have no agency in the affairs of any nation but his own. In consequence of which I have addressed the Board of Barbary affairs at Copenhagen, enclosure B. The expression of his Danish Majesty to me was not an implied but a declared approbation of the Agency of his Consul in our affairs. If the Commodore possess the authority to nullify his Majesty’s pleasure at discretion both candor and consistency should have induced him to signify it to this Consulate; the medium through which he communicated his Master’s assurances to the Government of the United States. But, if those assurances were mere matter of compliment, there is now an occasion to explain them through the same medium.
On the 5. & 8. ult the UStates frigate Constellation appeared in this road bound to Naples and Leghorn; and thence down the Mediterranean. Did not come to anchor here. Yesterday I recd. a letter from Consul Pulis of which enclosure F. is an extract. Why did Captain Murray tell the Bashaw he was going in search of the Commodore? Did he expect to find him at Naples!
By the Count Augustino Porcille of Sardinia, I have the following intelligence confirmed by a ragusee Captain who arrived from Cagliari the 4th. instant—“That about the 18th. ult. an American Squadron consisting of two frigates and two small vessels arrived at that port; were immediately admitted to pratick—and exchanged the customary salutes—that the Commodore, his lady, and a great number of officers descended a shore—that they were treated with great distinction by the first people of that capital—accompanied to the theatres and other places of amusement—And that, after taking supplies of fresh provisions and water, they departed on the 28th. with a convoy of six or seven Swedish merchantmen, supposed for Leghorn.” I had no advise from the Commodore!
Yesterday anchored in the road of the Goulette three Dutch line of battle ships and two frigates, Admiral De Winter, last from Tripoli. They are visiting these Regencies on the business of adjusting claims and renewing ancient treaties.
Before my arrival here my predecessor, Famin, had promised the Sapatap a double barrelled silver-mounted fowling-piece. It was accordingly commissioned for and came out with the other arms. The minister now swears by the head of the Bey that the promise was for a gold-mounted peace; and insists on another. There is neither truth, gratitude nor shame among these people.
This morning the Bey’s commercial agent passed a moment at the American house. Said, the Swedes, he understood, had proposed a prompt payment of 150,000 dollars and 10,000 annually to the Bashaw of Tripoli for the ransom of slaves and establishment of peace—And asked “Whether the Americans were still listless to overtures of peace?” I answered, that I had no information of a change of disposition on the part of my Government. He rejoined by a fable “A certain man of an irritable temper and an obstinate head, who wished to gain the opposite side of a mountain which presented a precipice in front, swore he would abandon his relations or mount the precipice with his camel. He remained in that desperate resolution till he exhausted the poor beast with fatigue and hunger, and then concluded to go round the foot of the mountain by a beaten path!” Moral—You must pay!

Enclosures C. D. & E. require no particular explanation. I forbore to interfere immediately in the affair of our citizens at Tripoli till after being assured as I had apprehended would be the case, that the intervention of the Dey of Algiers for their liberation would operate like his guarantee of our peace, and till the affairs of the United States were left there without an agent. If I have used some adulation in my letter to the Bashaw, the motive, I trust, will be understood by Government without my declaring it. I have the honor to remain with perfect respect Sir, your very Obed. Servt
William Eaton
 

   
   RC and enclosures (DNA: RG 59, CD, Tunis, vol. 2, pt. 1); letterbook copy (CSmH). RC marked “Duplicate” and “(Extract).” Differences between RC and letterbook copy have not been noted.



   
   Enclosure A is a copy of Hammuda Bey’s 8 Sept. 1802 letter to Jefferson requesting a warship (3 pp.; two copies, in code; docketed by Brent) (see Eaton to JM, 12 Sept. 1802, PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:574–77, 577–78 n.). To each copy Eaton added the following postscript: “If the bey’s letter should provoke resentment Porto Farina may be taken by surprise or stratagem with eight hundred men, and the bey’s whole naval arsenal together with his large vessels of war destroyed. But it would require secrecy and address. It would be a vital wound to cruising. But it should be done in the winter or spring season.” He also added, “It must sooner or later come to this, except something more impressive be done in the east” (italicized words are those encoded by Eaton and decoded here by the editors using a key from the Lear family papers [owned by Stephen Decatur, Garden City, N.Y., 1958]).



   
   See Eaton to JM, 12 Sept. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:574–77).



   
   See Richard O’Brien to JM, 16 Aug. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:494–96).



   
   A tischera (or tezkerde) is an official order or permit, or an internal passport.



   
   For the terms of the peace between Denmark and Tripoli, see O’Brien to JM, 11 Oct. 1802. For an earlier negotiation, see Cathcart to JM, 27 Sept. 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 2:141).



   
   Enclosure B is Eaton’s 16 Sept. 1802 letter to the Danish “Board relating to the states on the Barbary coast” (3 pp.; docketed by Wagner), arguing that their order prohibiting Nissen’s handling of American affairs did not accord with the protestation of friendship for the U.S. expressed by the board in a letter of 11 July 1801 (see Eaton to JM, 17 Nov. 1801, PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 2:249 and n.).



   
   Enclosure F is an extract of Joseph Pulis to Eaton, 24 Sept. 1802 (1 p.; in Italian), stating that Hamet Qaramanli had departed for Derna, leaving a man to await Commodore Richard Morris’s arrival to complete arrangements that Hamet had made with Alexander Murray of the Constellation, who had sailed in search of Morris. The monetary offer, therefore, could not be made in Hamet’s absence. For Eaton’s offer of funds for Qaramanli, see Eaton to JM, 7 Aug. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:463 and n. 1).



   
   For a list of the arms sent to Tunis, see Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:86–87, and Eaton to JM, 25 May 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:258–61).



   
   Under the terms of the 2 Oct. 1802 treaty between Sweden and Tripoli, the former agreed to pay Tripoli 150,000 piasters in cash six months from the treaty date and an annual annuity of 8,000 piasters beginning 1 Jan. 1803. All Swedish prisoners were to be released after receipt of the cash payment and the first annuity, and the Swedes were to pay 3,600 piasters to cover all debts contracted by Swedish subjects and the commercial agent. All prizes captured by each country from the other after 25 Sept. were to be returned, and Yusuf Qaramanli promised the immediate release of Baron Armfeldt, the only imprisoned Swedish officer, in appreciation of Napoleon’s mediation. The treaty was to be ratified within three months. Hostilities were to cease at once and were to be renewed six months from the signing date if the treaty was not ratified (Paris Moniteur Universel, 28 Oct. 1802).



   
   Enclosure C is an 18 Sept. 1802 letter from Eaton to the pasha of Tripoli (3 pp.; in Italian; docketed by Wagner; translation printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:279–80), which offered to exchange Tripolitan captives in American hands for Americans held by the pasha. Enclosure D is a copy of Andrew Morris to Eaton, 15 Sept. 1802 (3 pp.; docketed by Wagner), in which Morris reported that he had been freed from confinement “by the friendly exertions” of the Spanish consul and that he had heard the dey of Algiers had applied for his release. He asked that Commodore Richard Morris and James Leander Cathcart be requested to arrange the prisoner exchange; he stated that the Tripolitan government was so desirous of peace that if Morris and Cathcart were in Tripoli “it could be obtained almost upon our own terms”; and he reported that Murad Rais intended to sail in a polacre given to Tripoli by France, that six other galleys were “already out,” and that the French were negotiating a peace between Sweden and Tripoli while Cederström waited in the harbor. Enclosure E is a copy of Eaton’s 24 Sept. 1802 reply to Morris (1 p.), stating that he had heard the dey’s intervention had availed nothing and that Eaton had written the pasha of Tripoli on 18 Sept. “on the subject of his Convention with Cmre. Dale” (see ibid., 2:213). Eaton assured Morris that the pasha would release him and that the pasha would accept Eaton’s suggestion that Morris handle American affairs in Tripoli after his release.


